OMB APPROVAL OMB Number:3235-0058 Expires:April30, 2009 Estimated average burden hours per response SEC FILE NUMBER 0-16508 CUSIP NUMBER 90328G UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): o Form10-K x Form20-F o Form11-K o Form10-Q o Form10-D FormN-SAR o FormN-CSR For Period Ended: December 31, 2008 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION USA Real Estate Investment Trust Full Name of Registrant Commonwealth Equity Trust - USA Former Name if Applicable 2443 Fair Oaks Boulevard, #314 Address of Principal Executive Office (Street and Number) Sacramento, California 95825 City, State and Zip Code Page1 of 3 PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) þ (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense þ (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Trust was unable to file its Form 10-K for the year ended December 31, 2008, by March 31, 2009 without unreasonable effort or expense because the Trustis evaluating the carrying value of one hundred and twenty-one acres in Wiggins, Mississippi that the Trust acquired through foreclosure in January The Trust continues to dedicate significant resources to the finalization of its financial statements, as well as reporting and preparation of the Form 10-K. The Trust expects to file the Form 10-K on or before the fifteenth calendar day following its prescribed due date. SEC 1344 (05-06) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. (Attach extra Sheets if Needed) Page2 of 3 PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Gregory Crissman (916) 761-4992 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesþNoo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes oNoþ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. USA Real Estate Investment Trust (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date March 31, 2009 By /s/ Gregory Crissman Gregory Crissman, Chief Financial Officer Page3 of 3
